Citation Nr: 1129506	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-08 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome (claimed as left wrist condition).  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1954 to June 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision in which the RO denied entitlement to service connection for carpal tunnel syndrome and hypertension.  The Veteran perfected a timely appeal of that rating decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's claims is warranted. 

Initially, the Board notes that the Veteran reported receiving treatment at the Rhode Island Hospital.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, after receiving the necessary authorization from the Veteran, the RO contacted the hospital in December 2007 and requested all outstanding private treatment records.  The hospital did not respond.  In February 2008, the RO attempted for a second time to obtain the outstanding records.  The hospital responded in a March 2008 letter and stated that they would need the dates of treatment in order to provide the records.  The VA, in a February 2008 letter asked the Veteran for the dates of treatment at the Rhode Island Hospital, these dates have yet to be provided to the VA.  

The Board reminds the Veteran that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, upon remand the Veteran should be given one more opportunity to provide the dates of treatment at the Rhode Island Hospital.  If the Veteran responds, the RO should once again attempt to obtain any outstanding private treatment records.  

In addition, the Veteran should be afforded a VA examination(s) in order to determine the onset, nature, and etiology of his left wrist and hypertensive disorders.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

In the instant case there is evidence of current disability as the Veteran has been diagnosed with hypertension and carpal tunnel syndrome.  In addition the Veteran has contended that his hypertension had its first manifestations while serving on active duty and that his left wrist was incurred in and or aggravated by his military service.  Because there is currently no medical opinion of record with respect to either of the Veteran's pending claims, the Board has determined that a VA examination is warranted in order to obtain a medical opinion as to these matters.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran and his representative a letter and ask him, once again, to provide the dates of treatment from the Rhode Island Hospital.  Explain to the Veteran and his representative that if the Veteran does not respond and provide the dates of treatment, the VA will be unable to obtain the private treatment records and his claims will have to be decided without those records.  

2.  After associating any newly obtained evidence with the claims file, the Veteran should be scheduled for VA examination(s) in order to assess the onset, nature, and etiology of any left wrist disorder and hypertension.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner(s) designated to examine the Veteran, and the report of examination(s) should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Left Wrist

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly identify any left wrist disorder found on examination.  The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that that such diagnosed disorder is the result of disease or injury incurred or aggravated during, or is otherwise related to, the Veteran's active duty.  In rendering the requested opinion, the examiner should specifically address: (a) whether any left wrist disorder clearly and unmistakably pre-existed the Veteran's entrance into service; if so, (b) whether any such disorder increased in severity in service; and, if so, (c) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's testimony and all relevant medical records (to include the Veteran's entrance examination which shows he fractured his left wrist in 1943 prior to his July 1954 entrance into the military).  

Hypertension

Following examination of the Veteran, the examiner should offer an opinion, consistent with sound medical principles, as whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was incurred in or aggravated by disease or injury during active duty.  The examiner should set forth all examination findings and a complete rationale for any conclusions reached in a printed report.  The examiner should specifically address the Veteran's contention that his blood pressure reading of 122/84 at his separation examination was indicative of prehypertension and that this blood pressure reading was the first manifestation of his currently diagnosed hypertension.  

3.  After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claims, in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



